Citation Nr: 1825044	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  09-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected disability.

3.  Entitlement to a disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2011.  This matter was originally on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Baltimore, Maryland.

In July 2011, the Veteran testified at a Central Office hearing.  A transcript of that hearing is of record.  

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The Veteran seeks service connection for his bilateral hip and knee disabilities; he also seeks a higher rating for his service-connected lumbar spine disability.

With respect to the Veteran's hips and knees, the Veteran underwent VA examinations in June 2007 and July 2012.  

The June 2007 VA examiner stated that the bilateral hip and knee conditions were less likely as not (less than 50/50 probability) caused by or a result of lumbar spine disability.  The examiner noted that the Veteran's gait was unremarkable for an abnormality favoring one side.  The examiner noted that the Veteran described the level of pain of both hips and knees as similar with one joint being not worse than the other.  Muscle bulk of both thighs and calves were very similar, no leg length discrepancy was noted on exam, and no significant unilateral shoe wear pattern was noted.  The examiner noted that x-rays showed degenerative arthritis on all the claimed joints with narrowing and osteophyte formation.  The examiner noted that the Veteran's occupation was that of a baker which entailed years of prolonged standing and repetitive lifting and that his occupation was considered to have contributed more to the wear and tear arthritis of the weight bearing joints and not his remote laminectomy.

The July 2012 VA examiner indicated that the bilateral hip and knee conditions were less likely as not (less than 50/50 probability) caused by or a result of lumbar spine disability.  The examiner noted that the most common type of arthritis is osteoarthritis; that it results from overuse trauma or the degeneration of the joint cartilage that takes place with age; that osteoarthritis is often more painful in joints that bear weight such as the knee, hip, and spine rather than in the wrist, elbow, and shoulder joints; and that the chance of developing arthritis is strongly associated with body weight.  The examiner noted that the Veteran was obese, 64 years of age, and worked as a baker practically all his life which included long hours including long hours of standing.  The examiner noted that the etiology of the Veteran's hip and knee arthritis was more likely than not (50% probability) related to aging, obesity, and wear and tear (occupational history of long hours standing as baker).

Although the June 2007 and July 2012 opinions address causation, they do not sufficiently address the aggravation prong for secondary service connection. Accordingly, the Board finds that the June 2007 and July 2012 opinions are  inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to the Veteran's service-connected spine disability, the record indicates that it has potentially increased in severity since the last VA examination.  In fact, the evidence indicates that the Veteran underwent L3-4 and L4-5 laminectomy decompressions in May 2016; and a temporary total evaluation for surgical convalescence was assigned from May 9, 2016 to June 30, 2016.  In addition, the record indicates that the Veteran may have lumbar radiculopathy and may require a repeat decompression of the L5 nerve root with lumbosacral fusion. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine disability that is not evidenced by the current record, to include any private medical records and VA treatment records dated February 2017 or later.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  Any attempt to obtain records should be documented in the claims folder.

2.  The Veteran should be afforded a VA spine examination by a physician with orthopedic expertise if possible.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.   In accordance with the latest worksheets for rating disabilities of the lumbar spine and associated neurological disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided. 

The examiner is also asked to comment as to whether the service-connected lumbar spine disability caused or aggravated (permanently made worse) the Veteran's hip and knee disorders beyond the normal course of the disease.  Specifically, the examiner is requested to provide two opinions:

i.  Are either the bilateral hip or knee disorders "caused by" or "due to" the service-connected lumbar spine disability? 

 ii.  Are either the bilateral hip or knee disorders "aggravated by" the service-connected lumbar spine disability?

An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. 

If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  

In addition current back findings should be recorded, to include ranges of motion and any neurological findings should be set out in detail.  If there are no associated neurological findings, that too should be specifically set out.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




